THEATTORNEYGENERAL
                          OFTEX.~~
                              Auwruu.   Tnmt~e    787ll




The Honorable Wilson E. Speir                             Opinion   No.   H-   256
Director
Texas Department  of Public Safety                        Re:   Whether salary increases
5805 N. Lamar Blvd.                                             for 5-years  continuous
Box 4087                                                        service  may be paid
Austin,       Texas   78773                                     from funds for “federal
                                                                grant financed programs”
Dear    Mr.     Speir:

       The General Appropriations     Act for fiscal years 1974-1975,     (Acts
1973, 63rd Leg.,   ch. 659, p, 1786 at 2191) states that employees      classi-
fied in salary groups 2-7 and having five years or more continuous          ser-
vice shall be paid longevity increases.     You ask whether these longevity
increases   can be paid out of the funds made available     to the Department
of Public Safety in item 16 of its appropriations    for fiscal years 1974-1975.

        Item 16 appropriates   funds to be used for “Federal     Grant Financed
Programs.     ” Appropriations   Act, supra, p. 2026.      You advise that the
federally   financed programs    to which item 16 refers provide for the pay-
ment of salaries     to Department   employees  classified   in salary groups 2-7
and specifically    include funds for the payment of longevity increases     to
them.

        The Salary Provisions     of the Appropriations  Act, at p. 2’191, in §la(l)
state that generally   longevity.increases    are to be paid from those items
designated as such.      But added to this statement is the following      sentence:
“In those instances   where lump sum appropriations        contain salaries,    agen-
cies may use funds from those items when the designation           [sic] longevity
increases   are included therein. ” Item 16 is a lump sum appropriation           for
federally  financed programs      which contain not only salaries     but also longe-
vity increases.    Therefore,     the funds it makes available   to the Department
can be used for payment of the longevityincreases        to which employees       classi-
fied in salary groups 2-7 have become entitled by virtue of five years service
or more.




                                          p.   1196
    The Honorable   Wilson   E.   Speir,   page 2      (H-256)




                                   S’UMMARY

                      Funds appropriated   to the Department  of Public
               Safety for “Federal   Grant Financed Programs”     can
               be used for the payment of longevity increases    if the
               programs   themselves   cover the payment of such in-
               creases.

                                            Very    truly yours,




                                            JOHN L. HILL
                                            Attorney General       of Texas




    DAVID M. KENDALL,        Chairman
    Opinion Committee




                                           p.   1197




\